DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 11, 17, 20, 23, 26-28, 30, 32, 35-37, 39-40, 43, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2018/0269265 A1; hereinafter “Kim”) in view of Hirose et al. (US 2018/0182977 A1; hereinafter “Hirose”).
Regarding Claim 1, referring to Fig. 2 and related text, Kim teaches a light emitting device comprising: a first electrode (2000) (paragraph 36); a second electrode (1000) (paragraph 36); at least two emissive units (at least 800 and 600) and at least one charge generation layer (at least 700) (paragraphs 74-75); wherein the least two emissive units and the at least one charge generation layer are disposed between the first electrode and the second electrode (fig. 2); wherein a first emissive unit (800) of the at least two emissive units is disposed over the first electrode (paragraph 75); wherein a first charge generation layer (700) of the at least one charge generation layer is disposed over the first emissive unit (paragraph 75); wherein a second emissive unit (600) of the at least two emissive units is disposed over the first charge generation layer (paragraph 75); wherein the second electrode is disposed over the second emissive unit (fig. 2); wherein the light emitting device comprises at least one emissive unit (800) of the at least two emissive units; wherein the device comprises at least one further emissive unit (400) of the at least two emissive units; and wherein the at least one further emissive unit comprises a perovskite light emitting material, an organic light emitting material or a quantum dot light emitting material (paragraph 65).
Kim does not explicitly disclose that the at least one emissive unit (800) of the at least two emissive units comprises a perovskite light emitting material.  Hirose teaches a light emitting device (Figs. 1A and 1C), comprising: at least one emissive unit (511 including 113 formed of metal-halide perovskite material) of at least two emissive units (511 and 512) comprises a perovskite light emitting material in order to provide favorable light emitting efficiency (paragraphs 9, 64-70, 146-151, and 239).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Hirose in order to provide the light emitting device with favorable light emitting efficiency.
Regarding Claim 5, Hirose teaches wherein the first emissive unit comprises a perovskite light emitting material, and the second emissive unit (512 comprising 113 formed of metal-halide perovskite material) comprises a perovskite light emitting material (paragraphs 64-70 and 146-151).  
Regarding Claim 6, Hirose teaches wherein the at least one further emissive unit of the at least two emissive units comprises an organic light emitting material (paragraphs 64-70).
Regarding Claim 11, Kim teaches wherein the at least one further emissive unit of the at least two emissive units comprises a quantum dot light emitting material (paragraph 65).
Regarding Claim 17, Kim teaches wherein the device emits red light (paragraph 65).
Regarding Claim 20, Kim teaches wherein the device emits green light (paragraph 65).
Regarding Claim 23, Kim teaches wherein the device emits blue light (paragraph 65).
Regarding Claim 26, Kim teaches wherein the device emits white light (paragraph 71).
Regarding Claim 27, Hirose teaches wherein one or more of the emissive units comprise organic metal halide light-emitting perovskite material (paragraphs 64-70).
Regarding Claim 28, Hirose teaches wherein one or more of the emissive units comprise inorganic metal halide light-emitting perovskite material (paragraphs 64-70).
Regarding Claim 30, Kim teaches wherein the first charge generation layer is independently addressable (paragraphs 38-39 and 77).
Regarding Claim 32, Kim teaches wherein the first charge generation is not independently addressable (paragraphs 38-39 and 77).
Regarding Claim 35, the combined teaching of Kim and Hirose teaches a sub-pixel of a display comprising the device of claim 1 (Kim, fig. 3 and Hirose, figs. 4A-4B).
Regarding Claim 36, the combined teaching of Kim and Hirose teaches a light panel comprising the device of any one of the preceding claims (Kim, fig. 3 and Hirose, figs. 4A-4B).
Regarding Claim 37, referring to Fig. 2 and related text, Kim teaches a light emitting device comprising: a first electrode (2000) (paragraph 36); a second electrode (1000) (paragraph 36); at least three emissive units (800, 600, and 400) and at least two charge generation layers (700 and 500) (paragraphs 74-75); wherein the at least three emissive units and the at least two charge generation layers are disposed between the first electrode and the second electrode (fig. 2); wherein a first emissive unit (800) of the at least three emissive units is disposed over the first electrode; wherein a first charge generation layer (700) of the at least two charge generation layers is disposed over the first emissive unit; wherein a second emissive unit (600) of the at least three emissive units is disposed over the first charge generation layer; wherein a second charge generation layer (500) of the at least two charge generation layers is disposed over the second emissive unit; wherein a third emissive unit (400) of the at least three emissive units is disposed over the second charge generation layer; wherein the second electrode is disposed over the third emissive unit (fig. 2); wherein the light emitting device comprises at least one emissive unit (800) of the at least three emissive units; wherein the device comprises at least two further emissive units (600 and 400) of the at least three emissive units; and wherein each of the at least two further emissive units comprises a perovskite light emitting material, an organic light emitting material or a quantum dot light emitting material (paragraphs 65 and 76).
Kim does not explicitly disclose that the at least one emissive unit (800) of the at least three emissive units comprises a perovskite light emitting material.  Hirose teaches a light emitting device (Figs. 1A and 1C), comprising: at least one emissive unit (511 including 113 formed of metal-halide perovskite material) of at least two emissive units (511 and 512) comprises a perovskite light emitting material in order to provide favorable light emitting efficiency (paragraphs 9, 64-70, 146-151, and 239).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Hirose in order to provide the light emitting device with favorable light emitting efficiency.
Regarding Claim 39, the combined teaching of Kim and Hirose teaches wherein the first emissive unit comprises a perovskite light emitting material, the second emissive unit comprises a perovskite light emitting material, and the third emissive unit comprises a perovskite light emitting material (Kim, fig. 2 regarding the first, second, and third emissive units and Hirose, fig. 1A regarding perovskite light emitting material).
Regarding Claim 40, Hirose teaches wherein at least one emissive unit of the at least two further emissive units comprises an organic light emitting material (paragraph 64).
Regarding Claim 43, Kim teaches wherein at least one emissive unit of the at least two further emissive units comprises a quantum dot light emitting material (paragraphs 65 and 76).
Regarding Claim 45, the combined teaching of Kim and Hirose teaches a sub-pixel of a display comprising the device of claim 1 (Kim, fig. 3 and Hirose, figs. 4A-4B).
Regarding Claim 46, the combined teaching of Kim and Hirose teaches a light panel comprising the device of any one of the preceding claims (Kim, fig. 3 and Hirose, figs. 4A-4B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829